NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 28 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ESMERALDA ESPINOSA MOLAR; et al.,               No.    18-71835

                 Petitioners,                   Agency Nos.       A206-700-318
                                                                  A206-700-319
    v.                                                            A206-700-320

JEFFREY A. ROSEN, Acting Attorney
General,                                        MEMORANDUM*

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted December 10, 2020
                             San Francisco, California

Before: BOGGS,** M. SMITH, and BENNETT, Circuit Judges.

         Lead Petitioner Esmeralda Espinosa Molar and her children, Oscar Nava-

Espinoza1 and Jessica Vasquez Espinosa, seek review of an order of the Board of



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
1
 The briefing and administrative record refer to Oscar’s last name inconsistently as
both Nava-Espinoza and Nava-Espinosa.
Immigration Appeals (BIA). The BIA affirmed a decision of an Immigration Judge

(IJ) denying Espinosa Molar’s application for asylum and withholding of removal

under the Immigration and Nationality Act (INA) and protection under the

Convention Against Torture (CAT). This court has jurisdiction under 8 U.S.C.

§ 1252.

      The BIA adopted the IJ’s decision and added its own reasoning, so we review

both decisions. Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005). We review

the factual findings underlying the decision for substantial evidence. Ibid. Because

substantial evidence supports the BIA’s decision, we deny Espinosa Molar’s petition

for review.

      Espinosa Molar’s claim rested on the robbery, extortion, and kidnappings that

her family members suffered in Mexico at the hands of criminals who were likely

members of the Zetas cartel. She argued that the psychological harm she suffered

amounted to past persecution and that she had a well-founded fear of future

persecution based on her membership in a particular social group, specifically, her

family. Espinosa Molar also claimed that it is more likely than not that she would

be tortured with the acquiescence of the Mexican government if she returned.

      1. Substantial evidence supports the BIA’s determination that Espinosa Molar

did not suffer past persecution. Although harm to close family members may be

relevant in assessing whether a petitioner has demonstrated past persecution,


                                         2
Tamang v. Holder, 598 F.3d 1083, 1091–92 (9th Cir. 2010), “the harm generally

must be inflicted to send the petitioner a message, cause the petitioner emotional

harm, or as part of a pattern of persecution closely tied to the petitioner.” Macias-

Padilla v. Sessions, 729 F. App’x 541, 543 (9th Cir. 2018) (citing Sumolang v.

Holder, 723 F.3d 1080, 1084 (9th Cir. 2013); Wakkary v. Holder, 558 F.3d 1049,

1059–60 (9th Cir. 2009); Njuguna v. Ashcroft, 374 F.3d 765, 770–72 (9th Cir.

2004)). Espinosa Molar was not threatened or harmed personally, and the criminal

activity her relatives experienced was not directed at or closely tied to her.

Therefore, she has not demonstrated that she suffered past persecution.

      2. The BIA also determined that Espinosa Molar lacked a well-founded fear

of future persecution based on her family membership. This finding was similarly

supported by substantial evidence. “An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

Espinosa Molar’s testimony about her family members’ cheese business and the

financial nature of the crimes they suffered support the BIA’s conclusion that her

relatives were targeted for monetary gain. Espinosa Molar’s fear of future criminal

activity lacks a nexus to her family membership as required for asylum and

withholding of removal under the INA.

      3. The BIA further determined that Espinosa Molar was not eligible for CAT


                                         3
relief because she failed to demonstrate that it is more likely than not that she will

be tortured with the consent or acquiescence of the government upon return to

Mexico. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). This finding was also

supported by substantial evidence. Claims based on “generalized evidence of

violence and crime in Mexico” are insufficient to prove that it is more likely than

not that a petitioner will be tortured. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152

(9th Cir. 2010).    Espinosa Molar’s testimony did not establish the necessary

likelihood that criminals will target her for torture if she returns to Mexico.

Therefore, Espinosa Molar does not qualify for CAT protection.

      We DENY the petition for review and AFFIRM the decision of the BIA.

Accordingly, we DENY Espinosa Molar’s motion to stay removal as moot.




                                          4